Willson, Judge.
This conviction is upon an indictment charging the theft of “ a certain sum of money of more than the value of $20; to
*178[Opinion delivered January 23, 1886.]
wit, twenty-seven and sixty one-hundredths dollars, in the silver coin of the Republic of Mexico, of the value of more than $20, and three and seventy-five one-hundredths dollars in the silver coin of the United States, of the value of three and seventy-five one-bundredths dollars.” We are of the opinion that the description of the property is sufficient. It is a general description of it by name, that is, money by kind, that is, silver coin, and number by quantity, that is, twenty-seven and sixty one-hundredths dollars, and three and seventy-five one-hundredths dollars; and by ownership, that is, that it was the property of Ludovico Moglia. (Code Gczrim. Proc., art, 427; Bryant v. The State, 16 Texas Ct. App., 144.) We do not think it was necessary to allege the denomination of the coin. Its value was sufficiently alleged, that is, that it was of the value of more than,$20. We cannot commend the description given in the indictment of the property, but still we think it must be regarded as sufficient. It is not as definite as it might have been, but it identifies the property with reasonable certainty, and this is all that our statute above cited requires.
There is no statement of facts in the record, and, as far as we can determine, the charge of the court is correct. Finding no error in the judgment it is affirmed.
Affirmed.